 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
                                                    ***
10
      Micah Anderson,                                     Case No. 2:21-cv-00497-RFB-BNW
11
                            Plaintiff,
12                                                        REPORT AND RECOMMENDATION
            v.
13
      Reprographic Solutions, et al.,
14
                            Defendants.
15

16

17          On April 12, 2021, the Court ordered Plaintiff to update his address by April 29, 2021, as

18   a recent filing was returned as undeliverable. See ECF Nos. 3, 4. The Court further advised

19   Plaintiff that if he did not comply with the Court’s order, the Court may recommend dismissing

20   his case. ECF No. 4. Plaintiff has not complied with the Court’s order.

21          IT IS THEREFORE RECOMMENDED that Plaintiff’s case be dismissed without

22   prejudice.

23          IT IS FURTHER ORDERED that Plaintiff’s motion to proceed in forma pauperis (ECF

24   No. 1) be denied as moot.

25                                               NOTICE

26          This report and recommendation is submitted to the United States district judge assigned

27   to this case under 28 U.S.C. § 636(b)(1). A party who objects to this report and recommendation

28   may file a written objection supported by points and authorities within fourteen days of being
 1   served with this report and recommendation. Local Rule IB 3-2(a). Failure to file a timely

 2   objection may waive the right to appeal the district court’s order. Martinez v. Ylst, 951 F.2d

 3   1153, 1157 (9th Cir. 1991).

 4          DATED: May 7, 2021

 5

 6
                                                          BRENDA WEKSLER
 7                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                 Page 2 of 2
